DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13, 14, 21, 22, 25-27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (hereinafter Seo) (US20180014417).

Regarding claim 1, Seo discloses a display device, comprising: 
a display panel (100) including a plurality of pixels (Paragraph 0003 – OLED) ; 
a first cover coupled (220) to the display panel; 

a roller (230) coupled to the second cover.

Regarding claim 2, Seo discloses the display device according to claim 1, further comprising: 
one or more flexible films (600) electrically connected to the display panel; 
and one or more printed circuit boards (500) electrically connected to the one or more flexible films; wherein the one or more printed circuit boards are fixed to the second cover.

Regarding claim 3, Seo discloses the display device according to claim 1, wherein: the first cover includes a first support area (Figure 7) and a first malleable area (Figure 7) adjacent to the first support area, wherein the display panel is coupled to the first malleable area;
 and the second cover at least partially overlaps the first malleable area of the first cover on a surface of the first cover opposite to the display panel (Figure 7).


    PNG
    media_image1.png
    370
    956
    media_image1.png
    Greyscale


Regarding claim 13, Seo discloses the display device according to claim 1, further comprising: a head bar (Figure 7 – 200) fixed to the first cover.

Regarding claim 14, Seo (-417) discloses a display device, comprising: 
a display panel (100) configured to display images; 
one or more flexible films (600) electrically connected to the display panel; 
a first cover (420) attached to a rear surface of the display panel; 
a second cover (320) attached to a rear surface of the first cover or to a front surface of the display panel, 
wherein the second cover overlaps a location where the display panel and the flexible film are connected (Figure 4); and 
a roller (230) configured to wind and unwind the display panel, the first cover, and the second cover.

Regarding claim 21, Seo discloses a rollable display device, comprising: 

a first cover (220) coupled to a rear surface of the rollable display panel, wherein the first cover includes a malleable portion (Figure 7 – please refer to the rejection of claim 3) of the first cover, the malleable portion of the first cover including 
a first plurality of openings (RS); 
a printed circuit board (500); and 
a second cover (320)(620); wherein the second cover overlaps the printed circuit board (Figure 4 – please refer to the rejection of claim 15).
*Examiner’s Note: as elements 320 are 620 abutted and do not separate, the combination of the elements denote the second cover)

Regarding claim 22, Seo discloses the rollable display device of claim 21 wherein the second cover overlaps the printed circuit board along an axis extending from a front end of the rollable display device to a rear end of the rollable display device (Figure 3).

Regarding claim 25, Seo discloses the rollable display device of claim 21 wherein the rollable display panel is attached to the malleable portion of the first cover. (Figure 7 – please refer to the rejection of claim 3)

Regarding claim 26, Seo discloses the rollable display device of claim 21 wherein the first cover is configured to structurally support the rollable display panel and the second cover is configured to structurally support the rollable display panel and the printed circuit board.

Regarding claim 27, Seo discloses the rollable display device of claim 21 wherein the second cover is formed of a heat-radiating material (620).

Regarding claim 29, Seo discloses the rollable display device of claim 21 wherein the rollable display panel includes a bonding portion of the rollable display panel where a flexible film is bonded to the rollable display panel, and the second cover is coupled to a front surface of the bonding portion of the rollable display panel. (Figure 4 – please refer to the rejection of claim 15)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (hereinafter Seo) (US20180014417) in view of Seo et al. (hereinafter Seo) (US20180103552).

Regarding claim 15, Seo discloses the display device according to claim 14, wherein: the display panel includes a display area (Figure 4) and an area (Figure 4) at the outside of the display area; the area includes a bonding area (Figure 4); the flexible film is bonded to the area of the display panel (Figure 4); and the second cover overlaps the bonding area (Figure 4).
	Seo does not expressly disclose a non-display area.
	Seo discloses a non-display area (314).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate the non-display area of Seo into the area of Seo.
One having ordinary skill in the art would have been motivated to do so as the non-display area covers and shields the bonding area.

    PNG
    media_image2.png
    418
    986
    media_image2.png
    Greyscale


Claims 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (hereinafter Seo) (US20180014417).
Regarding claim 20, Seo discloses the display device according to claim 14.
Seo does not expressly disclose wherein the second cover is formed of a metal material selected from a group of metal materials consisting of: aluminum, copper, nickel, an alloy including aluminum, an alloy including copper, an alloy including nickel, and an alloy including silver.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate metal materials into the second cover of Seo.
One having ordinary skill in the art would have been motivated to do so as metal material is well and routinely used in the art for its heat transferring capabilities.
Regarding claim 28, Seo discloses the rollable display device of claim 21.
Seo does not expressly disclose wherein the heat-radiating material includes a material selected from the group consisting of: aluminum, copper, nickel, and silver.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate metal material into the second cover of Seo.
One having ordinary skill in the art would have been motivated to do so as metal material is well and routinely used in the art for its heat transferring capabilities.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (hereinafter SEO) (US20180014417) in view of Kim et al. (hereinafter Kim) (US10684652).
Regarding claim 30, Seo discloses the rollable display device of claim 21.
Seo does not expressly disclose wherein the second cover is coupled to the rollable display panel by an adhesive including particles of a heat radiating material.
Kim disclose wherein a cover (210) is coupled to the rollable display panel (201) by an adhesive (205) including particles of a heat radiating material.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate the adhesive of Kim onto the second cover of Seo.
One having ordinary skill in the art would have been motivated to do so to aid in transferring heat in relation to display.

Allowable Subject Matter
Claims 4, 7, 16, 18, and their respective dependent claims are objected to as being dependent upon a rejected base claim, but would be allowable if the subject matter of claims 4, 7, 16 and 18 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170373269.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



28 August 2021